*569A family offense must be established by a fair preponderance of the evidence (see Family Ct Act § 832; Matter of Rubackin v Rubackin, 62 AD3d 11, 13 [2009]). Here, the Supreme Court properly determined that the petitioner proved by a preponderance of the evidence that the father committed an act constituting the family offense of reckless endangerment, which warranted an order of protection in favor of the mother and the subject child for a period of five years and placing the father on probation for a period of one year (see Family Ct Act § 812 [1]; § 841 [c], [d]; Matter of Gowrie v Squires, 71 AD3d 1023 [2010]).
Contrary to the father’s contention, the constitutional protection against double jeopardy presented no bar to the family offense proceeding (see People v Wood, 95 NY2d 509, 512-513 [2000]; Matter of Schneider v Arata, 81 AD3d 652 [2011]; Matter of Alfeo v Alfeo, 306 AD2d 471 [2003]). Mastro, J.P., Chambers, Austin and Cohen, JJ., concur.